                                TIN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION




        AMERICAN PATENTS LLC,

                        Plaintiff,
                                                  Civil Action No. 4:19-cv-765 ALM
                   v.
                                                  JURY TRIAL DEMANDED
        TP-LINK TECHNOLOGIES CO., LTD.,

                        Defendant.


                          NOTICE OF APPEARANCE OF STEPHEN R. SMEREK




4833-8047-8390.1
                   COMES NOW, Defendant TP-LINK TECHNOLOGIES CO., LTD., hereby notifies the

        Court and all parties of record that Stephen R. Smerek, of Foley & Lardner LLP, 555 S. Flower

        Street, Suite 3500, Los Angeles, California 90071-2411, email:            ssmerek@foley.com,

        Telephone: (213) 972-4500, will be appearing as attorney of record on its behalf in the above-

        styled and numbered cause.



         Dated: March 5, 2020                           Respectfully submitted,


                                                         /s/ Stephen R. Smerek
                                                        Stephen R. Smerek
                                                        Tiffany K. Sung
                                                        FOLEY & LARDNER LLP
                                                        555 South Flower Street, Suite 3300
                                                        Los Angeles, CA 90071-2411
                                                        Tel: 213.972.4500
                                                        Fax: 213.486.0065
                                                        email: ssmerek@foley.com
                                                                tsung@foley.com

                                                        Attorneys for Defendant
                                                        TP-LINK TECHNOLOGIES CO., LTD.




4833-8047-8390.1
                                          CERTIFICATE OF SERVICE

                   The undersigned certifies that the foregoing document was filed electronically on March

        5, 2020, in compliance with Local Rule CV-5(a). As such, this document was served on all

        counsel who have consented to electronic service.



                                                              /s/ Stephen R. Smerek
                                                              Stephen R. Smerek




                                                          2
4833-8047-8390.1
